Citation Nr: 1243040	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for back disability.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. Although issues of service connection for a bilateral foot disorder and for a back condition were also denied, the Veteran has limited his appeal to the present claim. See Substantive Appeal. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for back disability as related to an injury he sustained in June 2010 after jumping from a stuck elevator while working under the Compensation Work Program / Veterans Industries Program (VIP).  

In his original claim received in May 2010, in additional correspondence received in May 2010, and in a VA treatment record in June 2010, the Veteran stated that he was treated for his back disability by Dr. P.  Moreover, in his formal appeal, VA Form 9, received in September 2010, the Veteran stated that he took time off from work (sick time) and that it could be verified by checking his employment.  To date, there is no indication in the claims file that an attempt has been made to obtain treatment records from Dr. P. or from the Veteran's employer during the time of his claimed injury.

Therefore, further development to obtain records is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran, to specifically include the treatment records from Dr. P. and the Veteran's employer during the time of his claimed injury.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

2.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


